                        Case 2:18-cr-00444-TJS Document 15 Filed 06/05/19 Page 1 of 5
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet I



                                       UNITED STATES DISTRICT COURT
                                      Eastern District of Pennsylvania
                                                       )
             UNITED STATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                        v.                             )
                MICHAEL MCCORMICK                 Fl LED
                                                       )
                                                       )
                                                             Case Number: DPAE2:18-CR-000444-001
                                                       )     USM Number: 76840-066
                                  JUN O5 2019          )
                                                                                     Richard J. Zack, Esquire
                                              KATE B>.P.K.\.1AN, Clerk    ))        Defendant's Attorney
THE DEFENDANT:                               By              Dep Cl~rk

liZI pleaded guilty to count(s)     1 of the Information

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




       The defendant is sentenced as provided in pages 2 through                5    _     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              D is       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material clianges in economtc circumstances.




                                                                          Timothy J. Savage, United States Distric! Judge _ _ __
                                                                         Name and Title of Judge


                                                                          6/5/2019
                                                                         Date
                     Case ma
AO 245B (Rev 02118) Judgment 2:18-cr-00444-TJS
                                Cnmmal Case             Document 15 Filed 06/05/19 Page 2 of 5
                    Sheet 4 Probation
                                                                                                   Judgment-Page    2__ of    _     5_
DEFENDANT: MICHAEL MCCORMICK
CASE NUMBER: DPAE2:18-CR-000444-001
                                                           PROBATION

You are hereby sentenced to probation for a term of :
 three (3) years.




                                                MANDATORY CONDITIONS
1.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement on
    probat10n and at least two periodic drug tests thereafter, as determmed by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   D You must cooperate in the collection of DNA as directed by the probation officer. (check if appltcable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if appltcable)
6.   D You must participate in an approved program for domestic violence. (check if applicable)
7.   D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if appltcable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 30 I3.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 2:18-cr-00444-TJS Document 15 Filed 06/05/19 Page 3 of 5
 AO 245B (Rev 02/18) Judgment m a Cn!lllna! Case
                     Sheet 4A Probatton
                                                                                                 Judgment    Page   --~3__    of

DEFENDANT: MICHAEL MCCORMICK
CASE NUMBER: DPAE2:18-CR-000444-001

                                      STAND ARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or withm a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement wtth a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instru,_ctions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
AO 245B (Rev. 02/18)
                         Case 2:18-cr-00444-TJS Document 15 Filed 06/05/19 Page 4 of 5
                       Judgment ma Crurunal Case
                       Sheet 5 - Cnmmal Monetary Penalties
                                                                                                         Judgment - Page       4   of      5
                                                                                                                                           __ _
 DEFENDANT: MICHAEL MCCORMICK
 CASE NUMBER: DPAE2:18-CR-000444-001
                                              CRIMINAL MONET ARY PENAL TIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                  JVTA Assessment*                    Fine                      Restitution
 TOTALS            S   100.00                  $                                   S   1,000.00              s

 D The determination of restitution is deferred until . ___ _ • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.




 TOTALS                              s                          0.00           s                         0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the         D fine       D restitution.
       D the interest requirement for the          D   fine      D     restitution is modified as follows:

 * Justice for Victims ofTraffickmg Act of 2015, Pub          L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                      Casema
AO 2458 (Rev 02/18) Judgment    2:18-cr-00444-TJS
                                  Cnmmal Case                Document 15 Filed 06/05/19 Page 5 of 5
                    Sheet 6 - - Schedule of Payments
                                                                                                            Judgment           5_ of
                                                                                                                        Page _ _                     _5
DEFENDANT: MICHAEL MCCORMICK
CASE NUMBER: DPAE2:18-CR-000444-001


                                                   SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

A    iZl   Lump sum payment of$        100.00                due immediately, balance due

           liZI   not later than - - - - 9/3/2019
                                         -     --                 , or
           D      in accordance with D C, D D,               D     E, or     D F below; or

B    D     Payment to begin immediately (may be combined with              DC,         DD.or        D F below); or

C    D     Payment in equal                       (e. g, weekly. monthly. quarterly) mstallments of $                             over a period of
                         (e.g, months or years), to commence                    . _(e.g., 30 or 60 days) after the date of this judgment; or

D    D     Payment in equal                         (e.g. weekly. monthly, quarterly) installments of $                       over a period of
                         (e. g., months or years}, to commence               _ _ (e . g. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D     Payment during the term of supervised release will commence within                  (e.g, 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    iZl   Special instructions regarding the payment of criminal monetary penalties:
            $100 00 Special Assessment due immediately.
            $1000.00 fine due within 90 days.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crimmal monetary penalties is due during
the period of imprisonment. All crimmal mone~ penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (includtng defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecut10n.

D    The defendant shall pay the followmg court cost(s)

D    The defendant shall forfeit the defendant's mterest m the following property to the United States.



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fme
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
